 

Exhibit 10.2

City of Buenos Aires, January 31, 2020

Oneclick Argentino S.R.L.

Dorrego 741, Rosario, Santa Fe,

Argentine Republic

At.: Mr. Mariano Turinetto

Ref.: TA Offer No. 01/2020

 

Dear Sirs/Madams:

Oneclick International Llc, a company incorporated under the laws of Florida,
United States of America, domiciled at 2001 NW 84th Avenue, Doral, FL 33122,
United States of America (hereinafter, the “Assignor”), hereby writes to
Oneclick Argentino S.R.L., a limited liability company (sociedad de
responsabilidad limitada) incorporated under the laws of the Argentine Republic,
domiciled at Dorrego 741, city of Rosario, Santa Fe, Argentine Republic
(hereinafter, the “Assignee”, and together with the Assignor, the “Parties”), in
order to submit an irrevocable offer for the assignment of eight (8) trademark
registrations subject to the terms and conditions included herein (the “Offer”).

The Offer shall be accepted by the Assignee in the event that its acceptance is
notified in writing to the Assignor. The Assignee may only accept the Offer on
or before January 31, 2020 (the “Term”). The Assignee may only accept the Offer
in its entirety, and within the Term. Otherwise, the Offer shall be
automatically of no effect.

Once the Offer has been accepted by the Assignee, before the expiration of the
Term and in accordance with the provisions of the preceding paragraph, the
relationship between the Assignor and the Assignee with respect to the
assignment of the trademarks will be governed by the terms and conditions
indicated below (the “Agreement”). The Agreement will be considered effective as
of the date of the letter of acceptance by the Assignee received by the
Assignor.

TERMS AND CONDITIONS

SECTION ONE: The Assignor is the sole owner of the trademarks described in Annex
I (the “Trademarks”), which is part of this Offer.

SECTION TWO: The Assignor assigns the Trademarks free of any obligation and
encumbrance to the Assignee, who acquires and expressly accepts 100% of the
property rights over the Trademarks, in full and unrestricted form.

SECTION THREE: The Assignor does not retain or make any reservation on the
rights assigned, committing to execute all the necessary actions to obtain the
effective registration of the Trademarks assignment in favor of the Assignee in
the terms provided in the Offer. It is expressly clarified that the assignment
of the Trademarks in favor of the Assignee is perfected through the Agreement,
regardless of which, at request of the Assignee, the Assignor shall sign and
deliver all such documentation, and execute all those actions that are necessary
to carry out the annotation and registration of the assignment of the Trademarks
before the National Institute of Industrial Property (the “INPI”) until its
effectiveness is taken into account by the agency or the one that in the future
may replace it.

SECTION FOUR: The Assignor and the Assignee agree that until the assignment of
the Trademarks is registered and the INPI takes due notice on the transfer of
the Trademarks, the Assignee may, upon the effectiveness of the Agreement,
allege, use and exercise all the rights that the Argentine Trademarks Act No.
22,362 confers and recognizes to the trademark owner, as if the Trademarks are
under their full

TRANSLATION FOR

INTERPRETATION PURPOSES ONLY

--------------------------------------------------------------------------------

 

ownership, and the Assignor commits to collaborate with all that is required for
the full enjoyment of these rights. The foregoing shall imply a purely
illustrative title, the full and exclusive power of the Assignee to use and
exploit the Trademarks, such as opposing third party requests, answering
objections, presenting oppositions, requesting to cease the use of trademarks
identical or similar in judicial, harmful or administrative headquarters, all
based on the Trademarks. The Assignee shall be entitled to use and exploit the
Trademarks from the effectiveness of the Agreement, and the Assignor must
refrain from any use thereof. The Assignee may use Trademarks exclusively and
only within the Argentine Republic territory. The Assignee may not attempt to
trademark the name “OneClick” anywhere in the world outside the Argentine
Republic.

SECTION FIVE: The Parties agree that the assignment of the Trademarks
implemented by this Agreement is free of charge. All the costs of processing the
transfers to be presented on the Trademarks, so that the INPI takes account of
the new ownership thereof (including administrative fees, processing costs and
professional fees) shall be borne by the Assignee.

SECTION SIX: The Assignor declares that it does not have in the Argentine
Republic requested or registered other brands equal or similar to the Trademarks
that are transferred to the Assignee. The Assignor undertakes not to request
other brands or signs identical or similar to the Trademarks in the Argentine
Republic.

SECTION SEVEN: The Assignor represents and warrants that (i) has not granted to
third parties licenses or precarious authorizations or of any type of use of the
Trademarks and that the registrations mof the Trademarks in any legal or in
current use; (ii) has used the Trademarks, in a public, notorious and ostensible
manner, during the last five (5) years, and that as of the date of effectiveness
of the Agreement, the Trademarks are not prone to expiration due to lack of use;
(iii) there are no oppositions and/or agreement and/or restrictions of any
nature that in any way limit or restrict their free transferability or the
absolute enjoyment of the rights over the Trademarks; and (iv) there are no
liens, litigation, claims, oppositions and/or any restriction of any nature on
the Trademarks.

SECTION EIGHT: The Assignor represents and warrants that (i) its representative
has all the necessary powers to execute the Agreement on behalf of the Assignor;
(ii) is not inhibited to dispose the Trademarks, and does not know about the
existence of any action, trial, order, action or ongoing process against the
Assignor that could restrict, limit or prohibit the assignor’s powers to execute
the Agreement and complete the assignment of the Trademarks in favor of the
Assignee; and (iii) the Offer, and the transactions included herein, constitutes
a legal, valid and binding obligation of the Assignor, and enforceable against
the Assignor in accordance with its terms.

SECTION NINE: The Parties hereby authorize Adrián Lucio Furman D.N.I 24.561.311,
Patricio María Albornoz D.N.I 30.494.461 and Daniela Sorgente D.N.I 39.911.360,
to proceed to register before the INPI the assignment of the Trademarks in the
terms set forth herein, and in the terms and with the scope of the INPI
Resolution No. 39/2011, INPI Resolution P-101/2016 and other related, being
fully empowered to carry out, certify and follow the registration procedures,
sign the forms, answer information requests, submit and withdraw documentation,
as well as, to perform any other action and/or procedure for the completion of
the procedures.

SECTION TEN: If this Offer is accepted, its terms shall bind and benefit the
successors, licensees, persons and/or related and/or affiliated companies and/or
assignees of the Parties under any title.

SECTION ELEVEN: Failure to comply with the obligations of the Assignor under the
Agreement shall authorize the Assignee to bring actions or claims against the
Assignor.

SECTION TWELVE: All notifications or other communications that must or may be
sent in accordance with the Offer shall be made in writing and shall be
considered served on the date of receipt thereof by the recipient, either by
delivery in person or by mail, to the following addresses:

TRANSLATION FOR

INTERPRETATION PURPOSES ONLY

--------------------------------------------------------------------------------

 

In the case of the Assignor:

Oneclick International LLC

2001 NW 84th Avenue, Doral, FL 33122,

United States of America

At.: Mr. Agustín Barletti

 

In the case of the Assignee:

Oneclick Argentino S.R.L.

Dorrego 741, Rosario, Santa Fe,

Argentine Republic

At.: Mr. Mariano Turinetto

 

SECTION THIRTEEN: The validity and interpretation of the Offer and the Agreement
shall be governed and construed exclusively by the laws of the Argentine
Republic. Any dispute that may arise regarding the interpretation, compliance,
scope or validity of the Offer and the Agreement, the Parties shall submit
exclusively to the jurisdiction of the federal civil and commercial national
courts of the City of Buenos Aires, waiving expressly any other jurisdiction
that may apply.

 

Yours sincerely,

By Oneclick International LLC

 

 

___________________________________

Agustín Barletti

Title: Attorney-in-fact




TRANSLATION FOR

INTERPRETATION PURPOSES ONLY

--------------------------------------------------------------------------------

 

 

ANNEX I

ASSIGNED TRADEMARKS

 

Trademark

Class

Type

Date of presentation

Docket number

Registration number

Expiration date

[g2bbwyelnl3u000001.jpg]

9

(The whole class)

Combined (mixta)

11/05/2011

3086308

2671295

22/08/2024

[g2bbwyelnl3u000002.jpg]

35

(The whole class)

Combined (mixta)

11/05/2011

3086309

2629581

06/02/2024

[g2bbwyelnl3u000003.jpg]

37

(The whole class)

Combined (mixta)

11/05/2011

3086310

2629582

06/02/2024

[g2bbwyelnl3u000004.jpg]

42

(The whole class)

Combined (mixta)

11/05/2011

3086311

2629583

06/02/2024

ONECLICK

9

(The whole class)

Word (denominativa)

13/11/2017

3660048

3038971

18/10/2029

ONECLICK

35

(The whole class)

Word (denominativa)

13/11/2017

3660049

3038972

18/10/2029

ONECLICK

37

(The whole class)

Word (denominativa)

13/11/2017

3660050

3002159

28/08/2029

ONECLICK

42

(The whole class)

Word (denominativa)

13/11/2017

3660051

3002160

28/08/2029

 

TRANSLATION FOR

INTERPRETATION PURPOSES ONLY

--------------------------------------------------------------------------------

 

City of Buenos Aires, January 31, 2020

Oneclick International LLC

2001 NW 84th Avenue, Doral, Florida 33122

United States of America

Ref.: TA Offer No. 01/2020

 

 

Dear Sirs/Madams:

We hereby irrevocably accept your “TA Offer No. 01/2020” dated January 31, 2020.

Yours sincerely,

By OneClick Argentino S.R.L.

 

 

 

______________________________________

Mariano Turinetto

Title: Legal Representative

 

 

TRANSLATION FOR

INTERPRETATION PURPOSES ONLY